      Case 1:20-mj-05884-UA Document 1 Filed 06/04/20 Page 1 of 19



APPROVED: ____________________________________________________
          SAMUEL S. ADELSBERG / MATTHEW HELLMAN / SIDHARDHA KAMARAJU
          Assistant United States Attorneys

BEFORE:     THE HONORABLE STEWART D. AARON
            United States Magistrate Judge
            Southern District of New York
                                                       20 MAG 5884
- - - - - - - - - - - - - - - - - - - - - - x
                                            :         SEALED COMPLAINT
UNITED STATES OF AMERICA                    :
                                            :         Violations of
           - v. -                           :         18 U.S.C. §§ 956,
                                            :         1114, 1117, 2339A,
ETHAN PHELAN MELZER,                        :         3238, and 2
    a/k/a “Etil Reggad,”                    :
                                            :
                 Defendant.                 :
                                            :
- - - - - - - - - - - - - - - - - - - - - - x

STATE OF NEW YORK             )
COUNTY OF NEW YORK            : ss.:
SOUTHERN DISTRICT OF NEW YORK )

          FAYE STEPHAN, being duly sworn, deposes and says that
she is a Special Agent of the United States Air Force (the “Air
Force”), currently assigned to the New York Joint Terrorism Task
Force (the “JTTF”) as a Task Force Officer, and charges as
follows:

                              COUNT ONE

          CONSPIRACY TO MURDER U.S. MILITARY SERVICE MEMBERS

          1.   In or about May 2020, in an offense begun and
committed outside of the jurisdiction of any particular State or
district of the United States, ETHAN PHELAN MELZER, a/k/a “Etil
Reggad,” the defendant, and others known and unknown, at least
one of whom is expected to be first brought to and arrested in
the Southern District of New York, knowingly and intentionally
combined, conspired, confederated, and agreed together and with
each other to violate Section 1114 of Title 18, United States
Code.



                             Page 1of 19
       Case 1:20-mj-05884-UA Document 1 Filed 06/04/20 Page 2 of 19



          2.   It was a part and an object of the conspiracy
that ETHAN PHELAN MELZER, a/k/a “Etil Reggad,” the defendant,
and others known and unknown, would and did kill and attempt to
kill an officer and employee of the United States -- which
killing is murder as defined in Title 18, United States Code,
Section 1111(a) -- including any member of the uniformed
services, while such officer and employee was engaged in and on
account of the performance of official duties, and any person
assisting such an officer and employee in the performance of
such duties and on account of that assistance.

                               Overt Acts

          3.   In furtherance of the conspiracy and to effect
the illegal object thereof, ETHAN PHELAN MELZER, a/k/a “Etil
Reggad,” the defendant, and his co-conspirators, committed the
following overt acts, among others:

                  a. On or about May 23, 2020, MELZER, a service
member with the U.S. Army, used an encrypted messaging
application (the “Messaging Application”) to solicit assistance
for a mass casualty attack on his U.S. Army unit (the “Unit”)
once it deployed to Turkey.

                  b. On or about May 24, 2020, MELZER provided
confidential and sensitive information to a user of the
Messaging Application (“CC-1”) about, among other things, the
Unit’s size, anticipated travel routes in Turkey, weaponry, and
defensive capabilities, which MELZER understood CC-1 would use
to facilitate an attack on the Unit.

 (Title 18, United States Code, Sections 1114, 1117, and 3238.)

                               COUNT TWO

        ATTEMPTED MURDER OF U.S. MILITARY SERVICE MEMBERS

          4.   In or about May 2020, in an offense begun and
committed outside of the jurisdiction of any particular State or
district of the United States, ETHAN PHELAN MELZER, a/k/a “Etil
Reggad,” the defendant, who is expected to be first brought to
and arrested in the Southern District of New York, unlawfully,
willingly, and knowingly attempted to and aided and abetted the
attempt to kill an officer and employee of the United States --
which killing is murder as defined in Title 18, United States
Code, Section 1111(a) -- including any member of the uniformed

                              Page 2of 19
      Case 1:20-mj-05884-UA Document 1 Filed 06/04/20 Page 3 of 19



services, while such officer and employee was engaged in and on
account of the performance of official duties, and any person
assisting such an officer and employee in the performance of
such duties and on account of that assistance, to wit, MELZER
supplied confidential U.S. Army information about the Unit to
CC-1, with the intention that CC-1 would use that information to
facilitate a mass casualty attack on the Unit.

   (Title 18, United States Code, Sections 1114, 2, and 3238.)

                             COUNT THREE

PROVISION AND ATTEMPTED PROVISION OF MATERIAL SUPPORT IN SUPPORT
                          OF TERRORISM

          5.   In or about May 2020, in an offense begun and
committed outside of the jurisdiction of any particular State or
district of the United States, ETHAN PHELAN MELZER, a/k/a “Etil
Reggad,” the defendant, who is expected to be first brought to
and arrested in the Southern District of New York, unlawfully
did provide, and attempt to provide, material support and
resources, as that term is defined in Title 18, United States
Code, Section 2339A(b) -- to wit: intangible property, services,
expert advice, assistance, and personnel, including himself --
knowing and intending that they were to be used in preparation
for, and in carrying out, one or more of the following
violations of Title 18, United States Code: (a) conspiring to
murder and maim persons in a foreign country, to wit: members of
the Unit, in violation of Title 18, United States Code, Section
956; (b) conspiring to murder U.S. military service members, to
wit: members of the Unit, in violation of Title 18, United
States Code, Section 1114; and (c) attempting to and aiding and
abetting the attempt to murder U.S. nationals, to wit: members
of the Unit.

 (Title 18, United States Code, Sections 2339A(a), 2, and 3238)

                              COUNT FOUR

       CONSPIRACY TO MURDER AND MAIM IN A FOREIGN COUNTRY

          6.   In or about May 2020, in an offense begun and
committed outside of the jurisdiction of any particular State or
district of the United States, ETHAN PHELAN MELZER, a/k/a “Etil
Reggad,” the defendant, and others known and unknown, at least
one of whom is expected to be first brought to and arrested in

                             Page 3of 19
      Case 1:20-mj-05884-UA Document 1 Filed 06/04/20 Page 4 of 19



the Southern District of New York, knowingly and intentionally
combined, conspired, confederated and agreed together and with
each other, within the jurisdiction of the United States, to
commit, at a place outside the United States, acts that would
constitute the offenses of murder and maiming if committed in
the special maritime and territorial jurisdiction of the United
States.

                              Overt Acts

          7.   In furtherance of the conspiracy and to effect
the illegal object thereof, ETHAN PHELAN MELZER, a/k/a “Etil
Reggad,” the defendant, and his co-conspirators, committed the
overt acts described in paragraph 3 of this Complaint, which are
incorporated fully herein.

                 (Title 18, United States Code,
          Sections 956(a)(1), 956(a)(2)(A), and 3238.)

          The bases for my knowledge and the foregoing charges
are as follows:

          8. I am a Special Agent with the Air Force, and am
assigned to the Federal Bureau of Investigation (“FBI”)’s JTTF
as a Task Force Officer. Among other things, the JTTF conducts
investigations involving crimes against the United States.
Based on my training and experience, I have become knowledgeable
about criminal activity, particularly violations of the federal
terrorism statutes. I have been personally involved in the
investigation of this matter. This affidavit is based upon my
conversations with other law enforcement officers and other
individuals, and upon my examination of various reports and
records. Because this affidavit is being submitted for the
limited purpose of establishing probable cause for the offenses
cited above, it does not include all the facts that I have
learned during the course of the investigation. Where the
contents of conversations with others and statements by others
are reported herein, they are reported in substance and in part,
except where otherwise indicated.

     OVERVIEW

          9.   Since at least in or about May 2020, ETHAN PHELAN
MELZER, a/k/a “Etil Reggad,” the defendant, a member of the U.S.
Army, sought to facilitate a deadly attack on his fellow service


                             Page 4of 19
       Case 1:20-mj-05884-UA Document 1 Filed 06/04/20 Page 5 of 19



members. MELZER used a particular username (“the Melzer
Username”) on the Messaging Application to send sensitive
details regarding his U.S. Army unit to members and associates
of groups with anarchist, neo-fascist, neo-Nazi, and anti-
Semitic beliefs, known as the RapeWaffen Division and the Order
of Nine Angles (“O9A”), who are supporters of, among other
things, jihadist terrorism, including information about the
Unit’s weaponry, movements, and location. During an interview
on or about May 30, 2020, MELZER confessed to his role in
plotting the attack, which was to be carried out by members of a
terrorist organization, admitted that he intended for the
planned attack to result in the deaths of as many of his fellow
service members as possible, and declared himself to be a
traitor against the United States whose conduct was tantamount
to treason.

     THE DEFENDANT

           10. Based on my training and experience, my
participation in this investigation and others, and my review
of, among other things, materials provided by the U.S. military
and reports of interviews conducted of, among others, members of
the U.S. military, I have learned, among other things, the
following:

                  a. ETHAN PHELAN MELZER, a/k/a “Etil Reggad,”
the defendant, is a U.S. citizen.

                   b. MELZER joined the U.S. Army on or about June
4, 2019.

                  c. MELZER joined the military as a private,
which is his current rank.

                  d. In connection with his enlistment
application, MELZER completed a “Statement of Enlistment.” The
Statement of Enlistment contained, among other things, a
regulation entitled “PARTICIPATION IN EXTREMIST ORGANIZATIONS OR
ACTIVITIES,” which stated that “[m]ilitary personnel must reject
participation in extremist organizations and activities” and
that service members are prohibited from

     Attending a meeting or activity with knowledge that
     the meeting or activity involves an extremist cause
     when on duty, when in uniform, when in a foreign
     country (whether on− or off−duty or in uniform), when

                              Page 5of 19
       Case 1:20-mj-05884-UA Document 1 Filed 06/04/20 Page 6 of 19



     it constitutes a breach of law and order, when
     violence is likely to result, or when in violation of
     off−limits sanctions or a commander’s order.

                  e. On or about December 11, 2018, MELZER signed
a document acknowledging that he read and understood the
Statement of Enlistment.

                  f. After MELZER joined the U.S. Army, he was
assigned to the Unit and granted a security clearance because
his duties were expected to involve the receipt and handling of
confidential and sensitive U.S. military information. In
connection with that security clearance, MELZER received
training as to the type of national security damage that could
result from the unauthorized disclosure of sensitive U.S.
government information.

                  g. Beginning on or about October 4, 2019,
MELZER and the Unit were stationed at a U.S. military facility
(“U.S. Military Installation-1”) in the vicinity of Vicenza,
Italy.

     BACKGROUND OF THE ORDER OF NINE ANGLES

          11. Based on my training and experience, my
participation in this investigation and others, my conversations
with other law enforcement agents and others, and my review of,
among other things, publicly available information, I have
learned, among other things, the following:

                  a. The Order of Nine Angles, or ONA and O9A, is
a Satanic anarchist group founded in the United Kingdom and now
operating around the world, including in the United States. The
group describes itself as

     A diverse, and world-wide, collective of diverse
     groups, tribes, and individuals, who share and who
     pursue similar sinister, subversive, interests, aims
     and life-styles, and who cooperate when necessary for
     their mutual benefit and in pursuit of their shared
     aims and objectives . . . . The criteria for belonging
     to the ONA is this pursuit of similar, sinister,
     subversive interests, aims, and life-styles, together
     with the desire to co-operate when it is beneficial to
     them and the pursuit of our shared aims. There is
     thus no formal ONA membership, and no Old-Aeon,

                              Page 6of 19
       Case 1:20-mj-05884-UA Document 1 Filed 06/04/20 Page 7 of 19



     mundane, hierarchy or even any rules.

                  b. O9A has expressed, among others, Satanic,
anarchist, neo-fascist, neo-Nazi, and anti-Semitic beliefs. For
example, in one of its texts, referred to as the “Mass of
Heresy,” O9A claims:

     Adolf Hitler was sent by our gods to guide us to
     greatness

     We believe in the inequality of races and in the right
     of the Aryan to live according to the law of the folk

     We acknowledge that the story of the Jewish
     “[H]olocaust” is a lie to keep our race in chains and
     express our desire to see the truth revealed

     We believe in justice for our oppressed comrades and
     seek an end to the world-wide persecution of National-
     Socialists[.]

                  c. O9A also has expressed support for the views
of Usama bin Laden, the former emir, or leader, of al Qaeda, the
jihadist terrorist group that, among other things, is
responsible for the bombing of the U.S. embassies in Kenya and
Tanzania in or about 1998, and the bombing of the U.S. Navy
vessel the U.S.S. Cole in or about 2000, and the attack against
the United States on or about September 11, 2001. 1

                  d. O9A has praised Nazi Germany as a “practical
expression of Satanic spirit . . . a burst of Luciferian light –
of zest and power – in an otherwise Nazarene, pacified, and
boring world.” Members and associates of O9A believe, however,
that since the time of Nazi Germany, Western civilization has
become perverted by, among other things, Judeo-Christian


1 Al Qaeda is a terrorist organization whose sole purpose, as
stated by Bin Laden and other al Qaeda leaders, is to support
violent attacks against property and nationals, both military and
civilian, of the United States and certain other countries. On or
about October 8, 1999, the United States Secretary of State
designated al Qaeda as a foreign terrorist organization under to
Section 219 of the Immigration and Nationality Act, and al Qaeda
remains designated as of the date of the filing of this Complaint.


                              Page 7of 19
       Case 1:20-mj-05884-UA Document 1 Filed 06/04/20 Page 8 of 19



beliefs. They therefore seek the violent overthrow Western
civilization through violent means.

                  e. O9A claims not to initiate new members, but
rather to require members to self-initiate through the
performance of mentally and physically challenging acts.

                  f. The “Atomwaffen Division” is a neo-Nazi
terrorist network founded in the United States that follows
O9A’s philosophy. Some members of the “Atomwaffen Division”
also express support for jihadist philosophies, and have
praised, for example, Omar Mateen’s 2016 attack on a nightclub
in Orlando, Florida, on behalf of the Islamic State of Iraq and
al-Sham or “ISIS.” 2 Several members of the “Atomwaffen Division”
have been arrested and convicted of federal crimes, including,
for example, Brandon Russell, who was convicted in or about
2017, in connection with his possession of powerful explosives,
including explosive compounds used by al Qaeda and Timothy
McVeigh during attacks.

                  g. Some adherents to the O9A philosophy
participate in publicly accessible “channels”—which are akin to
“chat rooms”—and smaller group “chats” with administratively
restricted access, on the Messaging Application, including
channels titled “RapeWaffen Division” (the “RapeWaffen Division
Channel”) and “The Order of the 9 Rapes” (the “Order of the 9
Rapes Chat”).


2 On or about October 15, 2004, the United States Secretary of
State designated al-Qa’ida in Iraq (“AQI”), then known as Jam’at
al Tawhid wa’al-Jihad, as a Foreign Terrorist Organization under
Section 219 of the Immigration and Nationality Act and as a
Specially Designated Global Terrorist under Section 1(b) of
Executive Order 13224. On or about May 15, 2014, the Secretary
of State amended the designation of al-Qa’ida in Iraq (“AQI”) as
a Foreign Terrorist Organization (“FTO”) under Section 219 of
the Immigration and Nationality Act and as a Specially
Designated Global Terrorist under Section 1(b) of Executive
Order 13224 to add the alias Islamic State of Iraq and the
Levant as its primary name. The Secretary of State also added
the following aliases to the ISIS listing: the Islamic State of
Iraq and al-Sham, the Islamic State of Iraq and Syria, ad-Dawla
al-Islamiyya fi al-‘Iraq wa-sh-Sham, Daesh, Dawla al Islamiya,
and Al-Furqan Establishment for Media Production.


                              Page 8of 19
      Case 1:20-mj-05884-UA Document 1 Filed 06/04/20 Page 9 of 19



     THE DEFENDANT AND OTHERS PLAN THE ATTACK USING THE
     RAPEWAFFEN DIVISION CHANNEL

          12. Based on my training and my experience, my
participation in this investigation and others, my conversations
with other law enforcement agents and others, and my review of,
among other things, material supplied by a confidential source
(the “CS”), 3 and material obtained from a phone (the “Melzer
Cellphone”) seized on or about May 30, 2020 from ETHAN PHELAN
MELZER, a/k/a “Etil Reggad,” the defendant, 4 I have learned,
among other things, the following:

                 (1)     Between on or about April 19, 2020 and
on or about May 29, 2020, MELZER used the Melzer Username to
communicate on the Messaging Application.

                 (2)     On or about April 19, 2020, MELZER and
another user of the Messaging Application affiliated with O9A
and the RapeWaffen Division discussed the arrest of a U.S.
service member affiliated with a neo-Nazi group. MELZER wrote,
“don't want to end up like that faggot from who got caught while
he was in the military...bad shit" and “still i have to be
careful as fuck just because i feel like shit would be harsher
considering my current circumstances."

                 (3)     In or about May 2020, the CS, at the
direction of the FBI, used the Messaging Application to, among
other things, exchange direct messages with MELZER, and
participate in two group chats affiliated with the RapeWaffen
Division Channel: the Order of the 9 Rapes Chat, and “Jihadist
Caliphate,” the name of which appears to have been changed to
“Jihad” and then later to “Op Hardrock.”

                 (4)     By at least on or about May 17, 2020,
the U.S. Army informed MELZER that his Unit was going to be

3 Since approximately May 2020, the CS has provided information
and assistance to the FBI. The CS may be compensated in the
future for actions taken in connection with this law enforcement
directed investigation. Information provided by the CS has been
proven to be reliable and has been corroborated by, among other
things, electronic communications.

4 On or about June 2, 2020, Judge Stewart D. Aaron, U.S.
Magistrate Judge for the Southern District of New York, issued a
warrant authorizing the search of the Melzer Cellphone.

                             Page 9of 19
      Case 1:20-mj-05884-UA Document 1 Filed 06/04/20 Page 10 of 19



deployed to guard a military installation in Turkey (“U.S.
Military Installation-2”) in the near future.

                 (5)     On or about May 17, 2020, CC-1 asked
MELZER through a direct message if MELZER had deployed to Turkey
yet, as another co-conspirator (“CC-2”) “needs to know, [CC-2]
has plans inshallah my brother, allahu akbar.” MELZER responded
“Fuck yea” and provided CC-1 with the scheduled date of the
Unit’s departure to Turkey. Later in the conversation, CC-1
asked MELZER, “are we literally organizing a jihadi attack,” to
which MELZER responded, “[Y]es probably...As long as I get the
info I need to give you all.” When CC-1 then raised the
possibility of MELZER “get[ting] shot,” MELZER responded “Who
gives a fuck...The after effects of a convoy getting attacked
would cover it...It would be another war...I would’ve died
successfully...Cause if another 10 year war in the Middle East
would definitely leave a mark.”

                 (6)     On or about May 23, 2020, MELZER sent a
message in the Order of the 9 Rapes Chat in which he wrote “I
mean if you know some kinder weird Italian groups that would be
willing to do something to stir something up I wouldn’t mind.”
The CS responded “stir something up with what?” and “I’m
confused you said you were in Turkey in the military.” MELZER
wrote that he was a member of the U.S. military, who was
“stationed in Vicenza,” and that he was “[g]oing to Turkey for a
deployment.”

                 (7)     After the CS asked what he meant by
“stirring up,” MELZER responded “Ok let me be as direct as
possible” and then wrote “IF YOU KNOW ANYONE IN TURKEY TELL THEM
THIS INFO there.” After the CS asked MELZER what information he
was referring to, MELZER replied “[t]hat you know that there is
a convoy coming through Turkey soon and date and time will be
given soon. Goddamn.” Based on my participation in this
investigation, I believe that the “convoy” to which MELZER was
referring was his Unit.

                 (8)     CC-1 wrote “lmao RW is officially chill
with the hajis.” MELZER responded, “[b]est part is your not the
only one.” CC-1 replied, “[w]ell what we’re (gonna be) doing is
already similar to jihad.” Based on my training, experience,
and participation in this investigation, I believe that when CC-
1 used the term “RW,” he was referring to members of the
RapeWaffen Division.


                            Page 10of 19
      Case 1:20-mj-05884-UA Document 1 Filed 06/04/20 Page 11 of 19



                 (9)     MELZER wrote that he “[u]sed to be cool
with a couple IS members who lived in France” and that “3 of
them are dead now and the last 2 I’ve lost contact with lately.”
Based on my training, experience, and participation in this
investigation, I believe that when MELZER wrote “a couple IS
members,” he was referring to members of ISIS.

                (10)     In response to MELZER supplying
information about his Unit’s deployment, the CS sent the
following message:

          So for the sake of clarity (and because I’m an
          idiot so I want to make sure I’m not
          misunderstanding)—you currently stationed in
          Vicenza with U.S. army will be deployed to Turkey
          soon. A “convoy” (your own convoy?) will be
          going through Turkey, and on Monday you’ll be
          receiving the date and time the convoy will be
          going through Turkey. And you’re going to dm me
          said time and date so that I can pass it along to
          any jihadis in Turkey. Right? And [redacted]
          you’re going to do the same with your “hajis”
          (lol).

                (11)     In response, MELZER wrote “[y]ou just
gotta understand that currently I am risking my literal free
life to give you all this” and “expecting results.”   After the
CS pressed MELZER about whether he understood that an attack on
his convoy, i.e., the Unit, could also jeopardize MELZER’s life,
MELZER responded: “Your kidding right. If we were to trigger
this the right way the amount of shit this would cause would
cover it. My life would be absolutely meaningless in the amount
of shit it would cause after. Ok that sounds retarded but
really it’s true.”

                (12)     After the CS apologized for not
understanding, MELZER wrote, “your not but really think about
it. A convoy gets hit in Turkey mascal.” MELZER also wrote,
“[t]here going to start a new war just because of that.” After
the CS asked what “mascal” meant, another participant in the
chat (“CC-3”) responded, “mass casualty.”

                (13)     The CS asked MELZER to send specific
location information through a direct message to the CS because
Turkey was a large place to search to conduct the Attack.
MELZER stated “Ok I’m aware. If I get coords they’ll be sent if

                            Page 11of 19
      Case 1:20-mj-05884-UA Document 1 Filed 06/04/20 Page 12 of 19



not idk.” Based on my training, experience, and participation
in this investigation, I believe that in this exchange, MELZER
agreed to send specific coordinates for the Unit’s location in
Turkey (“If I get coords they’ll be sent”). Later in the
exchange, CC-3 wrote, “preferably not post sensitive info here
with 18 people seeing it.” CC-3 added, “I’d go as far as to
delete most of the previous posts.”

                (14)     On or about May 24, 2020, the CS sent
MELZER two direct messages in which the CS wrote “So if I were
to have a guy or two for you . . . should I have them contact
you directly? And if they were in Italy (just, you know . . .
hypothetically).” MELZER responded “[i]f there in Italy yea
sure just have them dm me . . . [a]s for Turkey I’m
reconsidering a change of plans.” MELZER explained that he made
the decision “[b]ecause I would have way more warning when the
next unit would be on there way to replace us there.”

                (15)     On or about May 24, 2020, CC-1 created
the Op Hardrock Chatroom, in which MELZER, CC-1, the CS, and
another participant from the Order of the 9 Rapes Chat (“CC-4”),
among others, participated. After creating the Op Hardrock
Chatroom, CC-1 wrote: “gather some jihadists here” and “drop
details here.” After posting this message, CC-1 posted two
satellite map images. Based on my review of the images, my
conversations with other law enforcement agents and others, and
my review of, among other things, publicly available
information, I know that the images depict the area around U.S.
Military Installation-2.

                (16)     Later on or about May 24, 2020, MELZER
sent a message to the Op Hardrock Chatroom in which he wrote
“we’re going to get a brief today so I’ll update you.” Also on
or about May 20, 2020, MELZER attended a briefing at which,
among other things, U.S. Army personnel disclosed logistical
information about the Unit’s upcoming move to U.S. Military
Installation-2.

                (17)     Later on or about May 24, 2020, after
CC-1 asked MELZER to get the “original sat images,” MELZER
responded, “that’s the plan and we are using the same images you
posted.”

                (18)     MELZER continued to send messages in
the Op Hardrock Chatroom throughout May 25, 2020. At one point,
CC-1 re-posted a series of messages that CC-1 appears to have

                            Page 12of 19
      Case 1:20-mj-05884-UA Document 1 Filed 06/04/20 Page 13 of 19



received from MELZER, which included the location of U.S.
Military Installation-2 and the Unit’s weaponry and defensive
capabilities. CC-1 then called CC-4’s attention to the
messages, and wrote: “All the current info we have . . . No
tanks I should add . . . That could change, so, thats something
. . . But consider that an advantage.” In response, MELZER
wrote, “one thing won’t change and it’s probably the biggest . .
. Well one of the biggest . . . Lack of mg’a ag’s and automatic
rifleman and no 320s or Carl Gustavs/at4s . . . literally it’s
just m4s . . . Every fire-team is essentially crippled.” Based
on my training, experience, and participation in this
investigation, I believe that in this exchange, MELZER explained
that the Unit would be vulnerable to attack because it lacked
certain weaponry. In particular, I believe that MELZER was
referring to machineguns when he wrote “mg’a,” to automatic guns
when he referred to “ag’s,” to M320 grenade launchers when he
wrote “320s,” to AT4 anti-tank weapons when he wrote “Carl
Gustavs/at4s,” and to M4 assault rifles when he wrote “m4s.”

                (19)     CC-1 asked MELZER whether MELZER would
be able to provide access to the communications networks the
Unit was using, and MELZER responded, “That hasn’t been given
out yet . . . Like to any of us.” CC-1 then wrote: “This is
actually important because if we can get access to that shit
we’re good . . . listen in on shit in real time.” MELZER
responded, “Yea if They send it out what it is we’d be cash
money.” CC-1 asked MELZER to provide the channel and frequency
if he learned them, and MELZER responded, “If I ever get it I
will.”

                (20)     CC-1 proposed initiating the attack by
targeting nearby gas tanks to incapacitate the artillery located
at U.S. Military Installation-2. MELZER responded, “The arty is
on site . . . Hear me out . . . The arty is on site where there
literally a max of 40 soldiers with only m4s . . . the rest are
dod employees.” After CC-1 asked about the defensive
capabilities at U.S. Military Installation-2, MELZER responded
“Yep . . . small arms. . . not even mgs cause there not allowed.
. . so no matter what they won’t be facing fire from a 240 or
even a 249.”    Based on my training, experience, and
participation in this investigation, I believe that MELZER was
referring to machineguns when he wrote “mgs,” and to M240 model
and M249 model machineguns when he wrote “240” and “249.”




                            Page 13of 19
      Case 1:20-mj-05884-UA Document 1 Filed 06/04/20 Page 14 of 19



                (21)     CC-1 asked MELZER to provide specific
locations of guard positions, air support, and other defensive
measures at U.S. Military Installation-2. MELZER responded,
“Will when I get there there being pretty secretive of that for
obvious reasons . . . Some shit they just won’t tell us yet like
guard positions or if anything’s in the sky.” CC-1 replied by
stating “Alright, gather as much info on whats in the sky,
ground positions, etc.” MELZER confirmed that he would do so
and wrote “Definitely. . . I’m going to look for a couple good
positions for people to be at if they were to hit. . . It’s on a
mountain top but from the images on maps seems like there’s some
mountain sides that are maybe a couple hundred meters away but
still high ground.”

                 (22)    CC-1 asked MELZER, “So that would be
definitely enough time for a strike with hajibros in the right
spots? . . . And with 40 guys on base, quick takeover assuming
the DoD employees get knocked too?” MELZER replied by writing
“Again 40 people so a well hidden plt size element or even some
mortar team could absolutely reek havoc.” Based on my training,
experience, and participation in this investigation, I believe
that MELZER was referring to a platoon when he wrote “plt,” and
that a platoon is generally composed of between approximately 16
and 44 soldiers.

                (23)     CC-1 and CC-4 also exchanged
communications about the information MELZER had provided. In
particular, responding to CC-1’s suggestion that attackers
should mount the assault from high ground by firing weapons from
multiple directions at U.S. Military Installation-2, CC-4
suggested that attackers “should come from the mountain. . .
could make them panic the shit outta them.” CC-4 then asked,
“Do you know which nations? . . . are within the walls of the
base.” CC-1 responded, “American.” CC-4 replied “aight . . .
Well if it is done very quickly . . . then no worries about air
support . . . Plus I guess they wouldn’t bomb their own base.”
CC-4 further stated, “Since you know the approximately number of
soldiers in the base, you already won the battle, as sun tzu
says lol.”   CC-1 later asked, “So . . . with the turks already
riled up . . . and the severly underdefended [U.S. Military
Installation-2] . . . This..is look good?” CC-4 replied, “Fuck
yeah lol.”

             13.    Based on my training, experience,
participation in this investigation and others, including


                            Page 14of 19
      Case 1:20-mj-05884-UA Document 1 Filed 06/04/20 Page 15 of 19



conversations with FBI and U.S. military personnel, I am aware
that an ongoing search of the Melzer Cellphone has preliminarily
revealed, among other things, that (i) the Messaging Application
was loaded onto the Melzer Cellphone, (ii) messages stored on
the Melzer Cellphone reflect MELZER’s communications regarding
the planning of an attack on the Unit in chats affiliated with
the RapeWaffen Division Channel, including the Order of the 9
Rapes Chat and others, and (iii) significant portions of the
communications described in paragraph 12 of this Complaint have
been deleted from the phone.

     THE DEFENDANT’S CONNECTIONS TO O9A, TERRORIST GROUPS, AND
     THE ATTACK PLAN

             14.    On or about May 30, 2020, Judge Ona T. Wang,
U.S. Magistrate Judge for the Southern District of New York,
issued warrants authorizing searches of online accounts believed
to be used by ETHAN PHELAN MELZER, a/k/a “Etil Reggad,” the
defendant, including two Apple iCloud accounts (the “iCloud
Accounts”). Based on my training and my experience, my
participation in this investigation and others, and my review of
data obtained pursuant to the above-mentioned search warrants, I
have learned, among other things, the following:

                  a. The iCloud Accounts are in MELZER’s name,
and are both linked to an address in the United States and a
telephone number MELZER provided to the U.S. Army as his home
address and primary telephone number, respectively.
Additionally, the iCloud Accounts are registered to two e-mail
addresses that are both registered in MELZER’s name.

                  b. The iCloud Accounts contained, among other
things, the following:

                     (1) A section of the iCloud Accounts titled
“Cloud Photo Library,” contained the below image, which had been
marked as “deleted,” titled “HARVEST OF THE SOLDIERS: RESULTS OF
THE ATTACKS BY ISLAMIC STATE SOLDIERS DURING THE WEEK OF 23RD
THROUGH 29TH SHA’BAN 1441”:




                            Page 15of 19
      Case 1:20-mj-05884-UA Document 1 Filed 06/04/20 Page 16 of 19




                     (2) A section of the iCloud Accounts titled
“Cloud Photo Library,” contained a satellite image of what
appears to be U.S. Military Installation-2.

                     (3) A section of the iCloud Accounts titled
“Cloud Photo Library,” contained a satellite image of a map of

                            Page 16of 19
      Case 1:20-mj-05884-UA Document 1 Filed 06/04/20 Page 17 of 19



what appears to be a military installation, with markings and
notes including coordinates, “DFAC,” which I am aware is a term
used in the U.S. military to mean dining facility, and
“Barracks.”

                     (4) A section of the iCloud Accounts titled
“Cloud Photo Library,” contained the below image, which appears
to depict, among other things, a knife, a book entitled “The
Sinister Tradition: Order of Nine Angles,” a skull mask, and a
U.S. Army beret. Based on my training, experience, and
involvement in this investigation, I know that a skull mask is a
known neo-Nazi symbol and the U.S. Army beret depicted in the
photo contains the insignia for the Unit.




                     (5) A section of the iCloud Accounts titled
“iCloudDrive,” contained, among other things, documents that
appear to have been issued by O9A, such as one titled “The Joy
of the Sinister: The Traditional Satanism of the Order of the
Nine Angles,” and a document titled “The Alchemy of Hate,” which
includes a section titled “Adolf Hitler as Dark God.”

                     (6) A section of the iCloud Accounts titled
“Notes” contained, among other things, a reference to an attack


                            Page 17of 19
      Case 1:20-mj-05884-UA Document 1 Filed 06/04/20 Page 18 of 19



on U.S. Service Members in Afghanistan which occurred in 2012
with the additional note “daisy chain IED attack.” Based on my
training, experience, and involvement in this investigation, I
am aware that an “IED,” or Improvised Explosive Device, is a
bomb constructed and deployed in ways other than in conventional
military action, and that “Daisy Chain” refers to a booby trap
consisting of multiple explosive devices wired to a single
detonator.

     THE DEFENDANT’S CONFESSION

          15. Based on my training, experience, and
participation in this investigation and others, including
conversations with FBI and U.S. military personnel, I have
learned, among other things, the following:

               On or about May 30, 2020, U.S. military and FBI
personnel interviewed ETHAN PHELAN MELZER, a/k/a “Etil Reggad,”
the defendant. At the outset of the interview, which was
recorded, MELZER was advised of his Miranda rights and MELZER
agreed to waive those rights and participate in the interview.

               During the interview, MELZER stated, in substance
and in part, the following:

                 (1)     MELZER used the Melzer Username to
communicate on the Messaging Application.

                 (2)     MELZER disclosed information about the
Unit’s anticipated move from Italy to U.S. Military
Installation-2 to other users of the Messaging Application in
the Order of the 9 Rapes Chat and other channels, including the
timing of the Unit’s deployment, the purpose of the deployment,
information about the security measures at U.S. Military
Installation-2, and possible methods to attack the Unit during
its deployment.

                 (3)     MELZER intended to provide more
information about the Unit’s anticipated deployment, including
additional information about security measures at U.S. Military
Installation-2.

                 (4)     MELZER provided this information to the
users of the Messaging Application in order to facilitate a mass
casualty attack on the Unit at U.S. Military Installation-2.


                            Page 18of 19
      Case 1:20-mj-05884-UA Document 1 Filed 06/04/20 Page 19 of 19



                 (5)     MELZER was prepared to die to
facilitate an attack on the Unit, believed his actions were
treasonous, and considered himself to be a traitor.

               WHEREFORE, I respectfully request that a warrant
be issued for the arrest of ETHAN PHELAN MELZER, the defendant,
and that he be imprisoned or bailed, as the case may be.

               FURTHER, the Government respectfully moves for
the Complaint and arrest warrant to remain sealed -– with the
exception that the complaint and arrest warrant are unsealed for
the limited purpose of disclosing the existence of or
disseminating the Complaint and/or arrest warrant to relevant
United States, foreign, or intergovernmental authorities, at the
discretion of the United States and in connection with efforts
to prosecute the defendant or to secure the defendant’s arrest,
extradition, or expulsion, or as otherwise required for purposes
of national security.



                                 _/s/ Faye Stephan, by SDA with permission
                                  _____________________________
                                 Faye Stephan
                                 Task Force Officer
                                 Federal Bureau of Investigation


Sworn to me through the transmission of this Affidavit
by reliable electronic means, pursuant to Federal
Rule of Criminal Procedure 4.1, this
4th day of June, 2020


_________________________________
THE HONORABLE STEWART D. AARON
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                            Page 19of 19
